Warner, Judge.
This was an affidavit of illegality filed by the defendant to the plaintiff’s execution, claiming the benefit of the Relief Act of 1868, for losses sustained by the war, and on the ground that the plaintiff had not filed an affidavit of the payment of taxes due on the debt, as required by the Act of 1870. The affidavit did not show that the plaintiff was in any way connected with the defendant’s loss of property by the war. It also appeared in the record that the plaintiff resided in the State of New York at the time the judgment was obtained, and has resided there ever since, that time. The Court dismissed the affidavit of illegality and the defendant excepted. Held, that there was no error in the Court below in dismissing the affidavit of illegality on the statement of facts disclosed by the record.
Judgment affirmed.